Citation Nr: 1451896	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  10-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for brain (cerebral) atrophy, claimed as secondary to malaria or posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before an Acting Veterans Law Judge who is unavailable to participate in a decision on the appeal.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in April 2012.


REMAND

A review of the record shows that in correspondence dated in January 2012 the Veteran was notified that the Veterans Law Judge who conducted the June 2011 hearing was unavailable to participate in a decision on the appeal and offered the opportunity to present testimony at another hearing.  Although another hearing was initially declined, in correspondence received by the Board in May 2014 the Veteran's attorney requested that a videoconference hearing be scheduled.  Additional medical evidence was also provided without waiver of agency of original jurisdiction consideration in July 2014.

A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, the Board finds additional action is required to provide the Veteran a hearing before the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing before a Veterans Law Judge and notify him of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

